Exhibit No. 10.1

Tandem Merit Bonus Plan Agreement

This Merit Bonus Plan supplements the United Retail Group, Inc. Incentive
Compensation (“IC”) Plan for selected incumbent Senior Vice Presidents, Vice
Presidents and Directors (as of the beginning of the fiscal year in question)
whose activities support the Company’s line executives. Those eligible to
participate, as selected by the Chairman of the Board, support the product
directors, planners, designers, marketing executives, and sales executives of
the business. The purpose of this Merit Bonus Plan is to provide appropriate
financial incentives to key executives whose support of the other executives who
drive sales is essential to the success of the business.

The Merit Bonus Plan shall operate in the following manner.

 * The Chairman of the Board of United Retail Group, Inc. and his designees
   shall assign operational performance goals and projects for a fiscal year to
   each participant; all performance goals and projects shall have measurable
   completion criteria and fixed deadlines.
 * The Chairman shall be authorized in his sole discretion to make cash bonus
   awards for a fiscal year to participants who successfully achieve their
   assigned performance goals and complete projects on time.
 * The amount of each award shall reflect, among other things, the difficulty of
   the specific and measurable performance goals achieved and the specific
   projects completed, the degree of success, the positive effect on annual
   consolidated operating results and the general job performance of the
   participant, provided, however, that in the event an annual operating loss
   shall be incurred, any award shall be in the Chairman's sole discretion.
 * The merit bonus award to each participant for a fiscal year shall not exceed
   the remainder of (i) the equivalent of the amount that would be payable to
   the participant under the IC Plan in the event 40% of the 100% target
   operating income is achieved in both seasons in the fiscal year, minus (ii)
   the amount actually paid to the participant for both seasons under the IC
   Plan, either in accordance with its terms or as a guaranteed minimum payment
   as part of a hiring package for a newly employed participant.
 * For example, if two seasonal IC payouts are actually made based on achieving
   the 20% operating income target, the maximum annual merit bonus to a
   participant would be equal to the two IC payouts combined.
 * Merit bonus awards shall be subject to withholding taxes.
 * To earn a merit bonus, the participant shall be employed by the Company or
   shall be on military leave of absence, at the time of the first meeting of
   the Compensation Committee of the Company's Board of Directors following the
   fiscal year in question.

    Dated: February _____, 2004 __________
(Please Sign)
__________
(Please print your name)